Filed 11/16/16




         IN THE SUPREME COURT OF CALIFORNIA


DEPARTMENT OF FINANCE et al.,          )
                                       )
           Plaintiffs and Respondents, )
                                       )                          S214855
           v.                          )
                                       )                    Ct.App. 2/1 B237153
COMMISSION ON STATE MANDATES, )
                                       )                    Los Angeles County
           Defendant and Respondent; )                    Super. Ct. No. BS130730
                                       )
                                       )
COUNTY OF LOS ANGELES et al.,          )
                                       )
           Real Parties in Interest    )
           and Appellants.             )
____________________________________)


                      ORDER MODIFYING OPINION AND
                     DENYING PETITION FOR REHEARING
THE COURT:

      The opinion in this matter filed on August 29, 2016, and appearing in the
California Official Reports at 1 Cal.5th 749, is modified as follows:
      On page 768 of the published opinion, a footnote is inserted at the end of the
sentence that reads: “The board’s legal authority to administer the CWA and its
technical experience in water quality control would call on sister agencies as well as
courts to defer to that finding.” The new footnote, which is numbered as footnote 15,




                                             1
reads: “Of course, this finding would be case specific, based among other things on
local factual circumstances.”
     On page 771 of the published opinion, current footnote 15 is renumbered as
footnote 16.
     On page 772 of the published opinion, the word “fatally” is deleted from the
sentence that reads: “The fact the EPA itself had issued permits in other cities, but
did not include the trash receptacle condition, fatally undermines the argument that
the requirement was federally mandated.”
     This modification does not affect the judgment.
     The request for judicial notice and the petition for rehearing, both filed on
September 13, 2016, are denied.




                                             2